Citation Nr: 1745389	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-09 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral peripheral artery vascular disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to January 1976.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing in May 2016.  The transcript is of record.

The Board previously remanded this matter to obtain an etiological opinion.  It has returned for adjudication.


FINDING OF FACT

The Veteran's bilateral peripheral artery vascular disease was not incurred in or caused by active service; did not manifest to a compensable degree within one year of service; and did not cause continuous symptoms since service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral peripheral artery vascular disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arteriosclerosis, are subject to presumptive service connection if manifested to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Peripheral artery vascular disease is a form of arteriosclerosis.  
 
An alternative method of establishing the second and third Shedden elements for disabilities identified as chronic diseases in 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b).  As discussed above, arteriosclerosis is a qualifying chronic disease.

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

The service treatment records did not demonstrate any signs or symptoms of peripheral artery vascular disease.  The Veteran did not claim any vascular problems at separation and the separation examiner did not find any.

Post-service medical records showed that the Veteran began having leg pain in 2009, which was identified as being claudication.  The Veteran was diagnosed with peripheral artery vascular disease in both legs.

The Veteran was afforded a VA examination in June 2010.  The examiner diagnosed the Veteran with peripheral artery vascular disease, and opined that it had existed for about two years.  The examiner did not provide an opinion on etiology.

The Veteran testified in May 2016 that he thought his disability was due to marching and walking in service, but that he was unaware of the condition until several decades after service.

The Veteran was afforded another VA examination in November 2016.  The Veteran was again diagnosed with peripheral artery vascular disease.  The examiner opined that the disease was less likely than not caused or aggravated by service, to include walking, running and training in service.  The examiner explained that there was no "pathophysiologic" relationship between walking, running, and training and peripheral artery vascular disease the two.  Pathophysiology is the "study of the biological and physical manifestations of disease as they correlate with the underlying abnormalities and physiological disturbances . . . it explains the processes within the body that result in the signs and symptoms of a disease."  Mosby's Medical Dictionary, 8th edition. S.v. "pathophysiology." Retrieved October 4 2017 from https://medical-dictionary.thefreedictionary.com/pathophysiology.  In other words, the examiner explained that walking, running and training was not known to medical science to be a contributing factor to peripheral artery vascular disease.  

The Veteran has bilateral peripheral artery vascular disease.  This satisfies Shedden element (1).

The Veteran has testified to walking, running and excessive training in service.  This can satisfy Shedden element (2).

The third Shedden element, nexus, has not been satisfied.  The examiner opined that medical science does not recognize any connection between walking, running, and training and peripheral artery vascular disease.  This weighs heavily against nexus.  The Veteran did not complain of the disease and was not diagnosed with the disease for more than 30 years after service.  This weighs against nexus as well.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").  The Veteran testified that he has not been told by any medical professional that his disease related to service.  

The Veteran believes that he believed that his peripheral artery vascular disease was related to his walking, running and training in service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the question of the etiology of the Veteran's peripheral artery vascular disease falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Peripheral artery vascular disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding their etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The weight of the evidence is against nexus.  The delay (lack of evidence until 30-years post-service) and VA examiner opinion weigh strongly against nexus and the Veteran's etiology opinion can be given little if any weight.  Accordingly, direct service connection must be denied.

In addition, all the evidence indicated that the Veteran did not have a diagnosis or symptoms of arteriosclerosis or peripheral artery vascular disease within a one year period of service.  Indeed, the Veteran was not diagnosed for more than 30 years after service.  Accordingly presumptive service connection must be denied.

Continuity of symptomatology must also be denied.  The Veteran did not develop symptoms for decades after service.  Without a continuity of symptoms from service, service connection is unavailable.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for bilateral peripheral artery vascular disease must therefore be denied.


ORDER

Entitlement to service connection for bilateral peripheral artery vascular disease is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


